DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                        Patent
                 (US 11,120,806 B2)
             Instant Application 
                  (17/473,750)
1. A method comprising: 
         receiving at a dialog system a request, from a user device, associated with performance of a first task, wherein the request comprises a first voice input of a user of the user device; 
        submitting the request to each of a plurality of distinct data providers, wherein each data provider is associated with a distinct data model configured to interpret particular types of voice inputs;
        in response to the first voice input, receiving a first plurality of suggested dialog responses to the first voice input from two or more of the data providers;
        determining, from the first plurality of suggested dialog responses, a dialog intent of the first voice input and a corresponding first dialog for the first task including one or more first dialog responses to provide to the user device to complete the first dialog for the first task;
         receiving at the dialog system a second voice input in response to providing the one or more first dialog responses to the user and submitting the second voice input to each of the plurality of data providers;
          receiving a second plurality of suggested dialog responses to the second voice input from two or more of the data providers;
           in response to one of the second plurality of suggested dialog responses of a second data provider, receiving, from a first data provider, an augmented response that includes a modification or addition based on a disambiguation of an entity, the disambiguation of the entity being included in the suggested dialog response that is provided by the second data provider; and 
          determining a second dialog response including determining a combined response including the suggested dialog response of the second data provider and the augmented response of the first data provider and providing the combined response to the user device
1. A method comprising: 
          receiving a request, from a user device, associated with performance of a first task, wherein the request comprises a first voice input of a user of the user device; 
         submitting the request to each of a plurality of distinct data providers, wherein each data provider is associated with a distinct data model configured to interpret particular types of voice inputs; 
       in response to the first voice input, receiving a first plurality of suggested dialog responses to the first voice input from two or more of the data providers; 
       determining, from the first plurality of suggested dialog responses, a dialog intent of the first voice input and a corresponding first dialog for the first task including one or more first dialog responses to provide to the user device to complete the first dialog for the first task;
        receiving a second voice input in response to providing the one or more first dialog responses to the user and submitting the second voice input to each of the plurality of data providers; 

           receiving a second plurality of suggested dialog responses to the second voice input from two or more of the data providers; 
        for each dialog response of the second plurality of suggested dialog responses, determining a respective score associated with the dialog response; and 





          determining a second dialog response based on the respective scores associated with the second plurality of suggested dialog responses and providing the second dialog response to the user device. 


Instant Claims 1, 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 15 of U.S. Patent No. US 11,120,806 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the instant claim 1 provided above and because Cristo (US PGPUB 2007/0033005 A1) discloses “for each dialog response of the second plurality of suggested dialog responses, determining a respective score associated with the dialog response” (para. [0179]-[0182]) and “determining a second dialog response based on the respective scores associated with the second plurality of suggested dialog responses and providing the second dialog response to the user device” (para. [0099]; para. [0183]). It would have been obvious to one of ordinary skill in the art to implement the features of Cristo for all the reasons described therein including providing the best response to the user’s request (Cristo, para. [0090]; para. [0183]).

                          Patent
                 (US 10,255,921 B2)
             Instant Application 
                  (17/473,750)
1. A method comprising: 
        receiving a request, from a user device, made by a user to perform a task, wherein the request comprises a voice input of a user of the user device;
       
         determining a dialog associated with the task, wherein the dialog has a particular state; 
        submitting the voice input of the request to each of a plurality of distinct data providers, wherein each data provider is associated with a distinct data model configured to interpret particular types of voice inputs; 
        in response to the voice input, receiving a plurality of suggested dialog responses to the voice input from two or more of the data providers including a first data provider and a second data provider, wherein the first data provider determines whether to change a first suggested dialog response of the first data provider that is responsive to the voice input of the request based on a second suggested dialog response of the second data provider that is responsive to the voice input of the request, wherein the determination of the first data provider occurs prior to providing a voice response to the voice input to the user device, and wherein each of the plurality of suggested dialog responses is associated with a respective context; 
           
      









  
         scoring the plurality of suggested dialog responses to generate a respective score for each suggested dialog response based on one or more scoring factors including the respective contexts for the plurality of suggested dialog responses; 
          

             determining, from the plurality of suggested dialog responses, a particular dialog response to provide to the user responsive to the voice input of the request based on the scoring; 
        synthesizing a voice response that corresponds to the determined dialog response;
         providing the voice response to the user device; and
         performing the task in response to completing the dialog.
1. A method comprising: 
         receiving a request, from a user device, associated with performance of a first task, wherein the request comprises a first voice input of a user of the user device; 


    
            submitting the request to each of a plurality of distinct data providers, wherein each data provider is associated with a distinct data model configured to interpret particular types of voice inputs; 
       
          in response to the first voice input, receiving a first plurality of suggested dialog responses to the first voice input from two or more of the data providers;














 
       determining, from the first plurality of suggested dialog responses, a dialog intent of the first voice input and a corresponding first dialog for the first task including one or more first dialog responses to provide to the user device to complete the first dialog for the first task; 
       receiving a second voice input in response to providing the one or more first dialog responses to the user and submitting the second voice input to each of the plurality of data providers;
          receiving a second plurality of suggested dialog responses to the second voice input from two or more of the data providers; 
        for each dialog response of the second plurality of suggested dialog responses, determining a respective score associated with the dialog response; and          
       determining a second dialog response based on the respective scores associated with the second plurality of suggested dialog responses and 
      
  


      providing the second dialog response to the user device. 


           Instant Claims 1, 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 16 of U.S. Patent No. US 10,255,921 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the instant claim 1 provided above and because Cristo (US PGPUB 2007/0033005 A1) discloses “determining, from the first plurality of suggested dialog responses, a dialog intent of the first voice input and a corresponding first dialog for the first task including one or more first dialog responses to provide to the user device to complete the first dialog for the first task” (para. [0035]; para. [0183]-[0184]; para. [0206]) and “receiving a second voice input in response to providing the one or more first dialog responses to the user and submitting the second voice input to each of the plurality of data providers” (para. [0021]-[0023]; para. [0035]; para. [0184]; para. [0187]). It would have been obvious to one of ordinary skill in the art to implement the features of Cristo for all the reasons described therein including providing the best response to the user’s request (Cristo, para. [0090]; para. [0183]).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5, 10 and 15 recite the limitation "wherein the first dialog is generated by a first data provider and the second dialog is generated by a second data provider". There is insufficient antecedent basis for “the second dialog” in the claims. The preceding independent claims recite a “first dialog”, “one or more first dialog response” and a “second dialog response”, but not a “second dialog”. The language is interpreted as claimed. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.      Claims 1, 2, 6, 7, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cristo et al US PGPUB 2007/0033005 A1 (“Cristo” - IDS)
         Per Claim 1, Cristo discloses a method comprising: 
             receiving a request, from a user device, associated with performance of a first task, wherein the request comprises a first voice input of a user of the user device (fig. 1; capturing the user's questions and/or requests through speech recognition components that operate in a variety of real-world environments…, para. [0020]; para. [0035]; para. [0095]; para. [0102]-[0103]);
           submitting the request to each of a plurality of distinct data providers, wherein each data provider is associated with a distinct data model configured to interpret particular types of voice inputs (para. [0023]-[0024]; Based on this determination, the system may trigger one or more agents to respond to the user's question or command..., para. [0035]; Agents 106 may include a collection of grammars, criteria handlers, and algorithms that are accessed to respond to a set of requests and/or commands, para. [0094]; para. [0106]; para. [0114]-[0115]; para. [0201], domain agents as data providers);
          in response to the first voice input, receiving a first plurality of suggested dialog responses to the first voice input from two or more of the data providers (para. [0023]-[0024]; para. [0035]; knowledge agents may return results of questions as responses..., para. [0099]; para. [0206]-[0207]); 
          determining, from the first plurality of suggested dialog responses, a dialog intent of the first voice input and a corresponding first dialog for the first task including one or more first dialog responses to provide to the user device to complete the first dialog for the first task (In some cases, the available information, including the request results, may not adequately answer the questions presented. In such situations, the user may be asked one or more follow-up questions to resolve the ambiguity. Additional requests may then be made before an adequate response is provided…, para. [0035]; If no satisfactory answer can be inferred from the results of the query, the agent can do one of the following:, para. [0183]; Ask the user for more information, typically through the speech interface, and based on the results obtained formulate new queries…., para. [0184]; As a result of the execution of the queries, results may be returned by the domain agents and/or sources.  The system 90 may then extract or scrape the desired information from the one or more results…, para. [0206], provided results as based on system interpretation of user/dialog intent, asking user for more/additional information or requests as providing first dialog for first task);
           receiving a second voice input in response to providing the one or more first dialog responses to the user and submitting the second voice input to each of the plurality of data providers (para. [0021]-[0023]; Additional requests may then be made before an adequate response is provided…, para. [0035]; Ask the user for more information, typically through the speech interface, and based on the results obtained formulate new queries…, para. [0184]; In any case, the domain agent 156 may continue to make requests and evaluate results until a satisfactory response is constructed…, para. [0187]; Queries may be sent to these domain agents or sources in order to obtain the desired data…, para. [0206]); 
         receiving a second plurality of suggested dialog responses to the second voice input from two or more of the data providers (para. [0035]; knowledge agents may return results of questions as responses..., para. [0099]; para. [0184]; para. [0187]);
         for each dialog response of the second plurality of suggested dialog responses, determining a respective score associated with the dialog response (Specific questions are generally directed to one of the domain agents 156. Based on the question or context and the parameters or criteria, the domain agent creates one or more queries to one or more local or external information sources…, para. [0179]-[0181]; The domain agent 156 evaluates the results of the one or more queries as they arrive. The domain agent 156 scores the relevance of the results based on results already received…, para. [0182]); and
         determining a second dialog response based on the respective scores associated with the second plurality of suggested dialog responses and providing the second dialog response to the user device (para. [0099]; Based on the continuous scoring processes, the domain agent 156 may determine if a single best answer can be extracted. For most questions, the desired result has a set of tokens that must be found to formulate an answer. Once a value has been found for each of these tokens, the results are ready for presentation to the user…, para. [0183]).       
          Per Claim 2, Cristo discloses the method of claim 1, wherein determining the respective score associated with the dialog response is based on a user personalization model (The domain agent 156 scores the relevance of the results based on…the history of the dialog, the user profile 110..., para. [0182]).
         Per Claim 6, Cristo discloses a system comprising: 
           a user device (para. [0009]-[0010]); and 
          one or more computers configured to interact with the user device and to perform operations comprising: receiving a request, from a user device, associated with performance of a first task, wherein the request comprises a first voice input of a user of the user device (fig. 1; para. [0013]-[0014]; capturing the user's questions and/or requests through speech recognition components that operate in a variety of real-world environments…, para. [0020]; para. [0035]; para. [0095]; para. [0102]-[0103]); 
           submitting the request to each of a plurality of distinct data providers, wherein each data provider is associated with a distinct data model configured to interpret particular types of voice inputs (para. [0023]-[0024]; Based on this determination, the system may trigger one or more agents to respond to the user's question or command..., para. [0035]; Agents 106 may include a collection of grammars, criteria handlers, and algorithms that are accessed to respond to a set of requests and/or commands, para. [0094]; para. [0106]; para. [0114]-[0115]; para. [0201], domain agents as data providers);
           in response to the first voice input, receiving a first plurality of suggested dialog responses to the first voice input from two or more of the data providers (para. [0023]-[0024]; para. [0035]; knowledge agents may return results of questions as responses..., para. [0099]; para. [0206]-[0207]);  
         determining, from the first plurality of suggested dialog responses, a dialog intent of the first voice input and a corresponding first dialog for the first task including one or more first dialog responses to provide to the user device to complete the first dialog for the first task (In some cases, the available information, including the request results, may not adequately answer the questions presented. In such situations, the user may be asked one or more follow-up questions to resolve the ambiguity. Additional requests may then be made before an adequate response is provided…, para. [0035]; If no satisfactory answer can be inferred from the results of the query, the agent can do one of the following:, para. [0183]; Ask the user for more information, typically through the speech interface, and based on the results obtained formulate new queries…., para. [0184]; As a result of the execution of the queries, results may be returned by the domain agents and/or sources.  The system 90 may then extract or scrape the desired information from the one or more results…, para. [0206], provided results as based on system interpretation of user/dialog intent, asking user for more/additional information or requests as providing first dialog for first task);
          receiving a second voice input in response to providing the one or more first dialog responses to the user and submitting the second voice input to each of the plurality of data providers (para. [0021]-[0023]; Additional requests may then be made before an adequate response is provided…, para. [0035]; Ask the user for more information, typically through the speech interface, and based on the results obtained formulate new queries…, para. [0184]; In any case, the domain agent 156 may continue to make requests and evaluate results until a satisfactory response is constructed…, para. [0187]; Queries may be sent to these domain agents or sources in order to obtain the desired data…, para. [0206]);  
           receiving a second plurality of suggested dialog responses to the second voice input from two or more of the data providers (para. [0035]; knowledge agents may return results of questions as responses..., para. [0099]; para. [0184]; para. [0187]); 
          for each dialog response of the second plurality of suggested dialog responses, determining a respective score associated with the dialog response (Specific questions are generally directed to one of the domain agents 156. Based on the question or context and the parameters or criteria, the domain agent creates one or more queries to one or more local or external information sources…, para. [0179]-[0181]; The domain agent 156 evaluates the results of the one or more queries as they arrive. The domain agent 156 scores the relevance of the results based on results already received…, para. [0182]); and 
         determining a second dialog response based on the respective scores associated with the second plurality of suggested dialog responses and providing the second dialog response to the user device (para. [0099]; Based on the continuous scoring processes, the domain agent 156 may determine if a single best answer can be extracted. For most questions, the desired result has a set of tokens that must be found to formulate an answer. Once a value has been found for each of these tokens, the results are ready for presentation to the user…, para. [0183]). 
            Per Claim 7, Cristo discloses the system of claim 6, wherein determining the respective score associated with the dialog response is based on a user personalization model (The domain agent 156 scores the relevance of the results based on…the history of the dialog, the user profile 110..., para. [0182]).
         Per Claim 11, Cristo discloses one or more non-transitory computer storage media encoded with computer program instructions that when executed by one or more computers cause the one or more computers to perform operations comprising: 
            receiving a request, from a user device, associated with performance of a first task, wherein the request comprises a first voice input of a user of the user device (fig. 1; capturing the user's questions and/or requests through speech recognition components that operate in a variety of real-world environments…, para. [0020]; para. [0035]; para. [0095]; para. [0102]-[0103]); 
          submitting the request to each of a plurality of distinct data providers, wherein each data provider is associated with a distinct data model configured to interpret particular types of voice inputs (para. [0023]-[0024]; Based on this determination, the system may trigger one or more agents to respond to the user's question or command..., para. [0035]; Agents 106 may include a collection of grammars, criteria handlers, and algorithms that are accessed to respond to a set of requests and/or commands, para. [0094]; para. [0106]; para. [0114]-[0115]; para. [0201], domain agents as data providers); 
           in response to the first voice input, receiving a first plurality of suggested dialog responses to the first voice input from two or more of the data providers (para. [0023]-[0024]; para. [0035]; knowledge agents may return results of questions as responses..., para. [0099]; para. [0206]-[0207]);
          determining, from the first plurality of suggested dialog responses, a dialog intent of the first voice input and a corresponding first dialog for the first task including one or more first dialog responses to provide to the user device to complete the first dialog for the first task (In some cases, the available information, including the request results, may not adequately answer the questions presented. In such situations, the user may be asked one or more follow-up questions to resolve the ambiguity. Additional requests may then be made before an adequate response is provided…, para. [0035]; If no satisfactory answer can be inferred from the results of the query, the agent can do one of the following:, para. [0183]; Ask the user for more information, typically through the speech interface, and based on the results obtained formulate new queries…., para. [0184]; As a result of the execution of the queries, results may be returned by the domain agents and/or sources.  The system 90 may then extract or scrape the desired information from the one or more results…, para. [0206], provided results as based on system interpretation of user/dialog intent, asking user for more/additional information or requests as providing first dialog for first task); 
           receiving a second voice input in response to providing the one or more first dialog responses to the user and submitting the second voice input to each of the plurality of data providers (para. [0021]-[0023]; Additional requests may then be made before an adequate response is provided…, para. [0035]; Ask the user for more information, typically through the speech interface, and based on the results obtained formulate new queries…, para. [0184]; In any case, the domain agent 156 may continue to make requests and evaluate results until a satisfactory response is constructed…, para. [0187]; Queries may be sent to these domain agents or sources in order to obtain the desired data…, para. [0206]);
            receiving a second plurality of suggested dialog responses to the second voice input from two or more of the data providers (para. [0035]; knowledge agents may return results of questions as responses..., para. [0099]; para. [0184]; para. [0187]); 
           for each dialog response of the second plurality of suggested dialog responses, determining a respective score associated with the dialog response (Specific questions are generally directed to one of the domain agents 156. Based on the question or context and the parameters or criteria, the domain agent creates one or more queries to one or more local or external information sources…, para. [0179]-[0181]; The domain agent 156 evaluates the results of the one or more queries as they arrive. The domain agent 156 scores the relevance of the results based on results already received…, para. [0182]); and 
           determining a second dialog response based on the respective scores associated with the second plurality of suggested dialog responses and providing the second dialog response to the user device (para. [0099]; Based on the continuous scoring processes, the domain agent 156 may determine if a single best answer can be extracted. For most questions, the desired result has a set of tokens that must be found to formulate an answer. Once a value has been found for each of these tokens, the results are ready for presentation to the user…, para. [0183]).       
        Per Claim 12, Cristo discloses the one or more non-transitory computer storage media of claim 11, wherein determining the respective score associated with the dialog response is based on a user personalization model (The domain agent 156 scores the relevance of the results based on…the history of the dialog, the user profile 110..., para. [0182]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.    Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cristo in view of Schott et al US PGPUB 2010/0185566 A1 (“Schott”)
         Per Claim 3, Cristo discloses the method of claim 1, 
            Crisco does not explicitly disclose wherein determining the respective score associated with the dialog response is based on a respective confidence score that is included with the dialog response that is received from one of the data providers
             However, this feature is taught by Schott (para. [0019]; the various intelligent agents may output the answer to the question, a score (or a confidence factor) relaying to the brain agent 1010 how close of a match a particular answer is…, para. [0038]) 
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Schott with the method of Cristo in arriving at “wherein determining the respective score associated with the dialog response is based on a respective confidence score that is included with the dialog response that is received from one of the data providers”, because such combination would have resulted in indicating to an aggregator agent how close a match is to a user’s query/request (Schott, para. [0038]) 
        Per Claim 8, Cristo discloses the system of claim 6, 
            Crisco does not explicitly disclose wherein determining the respective score associated with the dialog response is based on a respective confidence score that is included with the dialog response that is received from one of the data providers
            However, this feature is taught by Schott (para. [0019]; the various intelligent agents may output the answer to the question, a score (or a confidence factor) relaying to the brain agent 1010 how close of a match a particular answer is…, para. [0038]) 
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Schott with the system of Cristo in arriving at “wherein determining the respective score associated with the dialog response is based on a respective confidence score that is included with the dialog response that is received from one of the data providers”, because such combination would have resulted in indicating to an aggregator agent how close a match is to a user’s query/request (Schott, para. [0038]).
         Per Claim 13, Cristo discloses the one or more non-transitory computer storage media of claim 11, 
          Crisco does not explicitly disclose wherein determining the respective score associated with the dialog response is based on a respective confidence score that is included with the dialog response that is received from one of the data providers
          However, this feature is taught by Schott (para. [0019]; the various intelligent agents may output the answer to the question, a score (or a confidence factor) relaying to the brain agent 1010 how close of a match a particular answer is…, para. [0038]) 
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Schott with the media of Cristo in arriving at “wherein determining the respective score associated with the dialog response is based on a respective confidence score that is included with the dialog response that is received from one of the data providers”, because such combination would have resulted in indicating to an aggregator agent how close a match is to a user’s query/request (Schott, para. [0038]). 
3.    Claims 4, 5, 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cristo in view of Lin et al “A Distributed Architecture for Cooperative Spoken Dialogue Agents with coherent Dialogue State and History” (“Lin” - IDS)
           Per Claim 4, Cristo discloses the method of claim 1, 
               Cristo does not explicitly disclose updating a state of the first dialog in response to the one or more first dialog responses to the first voice input or providing the updated state to the plurality of data providers as context for analyzing the second voice input
              However, these features are taught by Lin:
             updating a state of the first dialog in response to the one or more first dialog responses to the first voice input (The broker agent accepts and understands the user’s
request, sends formatted queries to the database agents..., sec. 2.1; sec. 3.1; S5: The weather of Tainan tomorrow is rainy. U5: And the day after tomorrow? S6: The weather of Tainan the day after tomorrow is sunny. U6: OK. I want two tickets for adult. S7: Do you want to go the day after tomorrow? (train agent)… fig. 6, system response (S6) as showing updated state in response to first response S5)
            providing the updated state to the plurality of data providers as context for analyzing the second voice input (The broker agent accepts and understands the user’s request, sends formatted queries to the database agents..., sec. 2.1; sec. 3.1; U5: And the day after tomorrow? S6: The weather of Tainan the day after tomorrow is sunny. U6: OK. I want two tickets for adult. S7: Do you want to go the day after tomorrow? (train agent)…, figure 6)
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Lin with the method of Cristo in arriving at “updating a state of the first dialog in response to the one or more first dialog responses to the first voice input” and “providing the updated state to the plurality of data providers as context for analyzing the second voice input”, because such combination would have resulted in keeping the processed knowledge persistent and consistent across different domains by carrying over state and history information (Lin, Abstract).
         Per Claim 5, Cristo discloses the method of claim 1, 
           Cristo does not explicitly disclose wherein the first dialog is generated by a first data provider and the second dialog is generated by a second data provider of the plurality of data providers
            However, these features are taught by Lin (The broker agent accepts and understands the user’s request, sends formatted queries to the database agents..., sec. 2.1; sec. 3.1; S4: The weather of Tainan tomorrow? (weather agent)… S6: The weather of Tainan the day after tomorrow is sunny… S7: Do you want to go the day after tomorrow? (train agent)…, figure 6, agents as data providers)
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Lin with the method of Cristo in arriving at “wherein the first dialog is generated by a first data provider and the second dialog is generated by a second data provider of the plurality of data providers”, because such combination would have resulted in keeping the processed knowledge persistent and consistent across different domains by carrying over state and history information (Lin, Abstract).
        Per Claim 9, Cristo discloses the system of claim 6, 
            Cristo does not explicitly disclose wherein the one or more computers are further configured to perform operations comprising: updating a state of the first dialog in response to the one or more first dialog responses to the first voice input or providing the updated state to the plurality of data providers as context for analyzing the second voice input
             However, these features are taught by Lin:
            wherein the one or more computers are further configured to perform operations comprising: updating a state of the first dialog in response to the one or more first dialog responses to the first voice input (The broker agent accepts and understands the user’s request, sends formatted queries to the database agents..., sec. 2.1; sec. 3.1; S5: The weather of Tainan tomorrow is rainy. U5: And the day after tomorrow? S6: The weather of Tainan the day after tomorrow is sunny. U6: OK. I want two tickets for adult. S7: Do you want to go the day after tomorrow? (train agent)… fig. 6, system response (S6) as showing updated state in response to first response S5) and
             providing the updated state to the plurality of data providers as context for analyzing the second voice input (The broker agent accepts and understands the user’s request, sends formatted queries to the database agents..., sec. 2.1; sec. 3.1; U5: And the day after tomorrow? S6: The weather of Tainan the day after tomorrow is sunny. U6: OK. I want two tickets for adult. S7: Do you want to go the day after tomorrow? (train agent)…, figure 6)
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Lin with the system of Cristo in arriving at “wherein the one or more computers are further configured to perform operations comprising: updating a state of the first dialog in response to the one or more first dialog responses to the first voice input” and “providing the updated state to the plurality of data providers as context for analyzing the second voice input”, because such combination would have resulted in keeping the processed knowledge persistent and consistent across different domains by carrying over state and history information (Lin, Abstract).
       Per Claim 10, Cristo discloses the system of claim 6, 
           Cristo does not explicitly disclose wherein the first dialog is generated by a first data provider and the second dialog is generated by a second data provider of the plurality of data providers. 
          However, these features are taught by Lin (The broker agent accepts and understands the user’s request, sends formatted queries to the database agents..., sec. 2.1; sec. 3.1; S4: The weather of Tainan tomorrow? (weather agent)… S6: The weather of Tainan the day after tomorrow is sunny… S7: Do you want to go the day after tomorrow? (train agent)…, figure 6, agents as data providers)
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Lin with the system of Cristo in arriving at “wherein the first dialog is generated by a first data provider and the second dialog is generated by a second data provider of the plurality of data providers”, because such combination would have resulted in keeping the processed knowledge persistent and consistent across different domains by carrying over state and history information (Lin, Abstract).
       Per Claim 14, Cristo discloses the one or more non-transitory computer storage media of claim 11, further comprising computer program instructions that when executed by the one or more computers cause the one or more computers to perform operations (para. [0217])
            Cristo does not explicitly disclose operations comprising: updating a state of the first dialog in response to the one or more first dialog responses to the first voice input or providing the updated state to the plurality of data providers as context for analyzing the second voice input
             However, these features are taught by Lin: 
             operations comprising: updating a state of the first dialog in response to the one or more first dialog responses to the first voice input (The broker agent accepts and understands the user’s request, sends formatted queries to the database agents..., sec. 2.1; sec. 3.1; S5: The weather of Tainan tomorrow is rainy. U5: And the day after tomorrow? S6: The weather of Tainan the day after tomorrow is sunny. U6: OK. I want two tickets for adult. S7: Do you want to go the day after tomorrow? (train agent)… fig. 6, system response (S6) as showing updated state in response to first response S5)
            providing the updated state to the plurality of data providers as context for analyzing the second voice input (The broker agent accepts and understands the user’s request, sends formatted queries to the database agents..., sec. 2.1; sec. 3.1; U5: And the day after tomorrow? S6: The weather of Tainan the day after tomorrow is sunny. U6: OK. I want two tickets for adult. S7: Do you want to go the day after tomorrow? (train agent)…, figure 6)
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Lin with the media of Cristo in arriving at “operations comprising: updating a state of the first dialog in response to the one or more first dialog responses to the first voice input” and “providing the updated state to the plurality of data providers as context for analyzing the second voice input”, because such combination would have resulted in keeping the processed knowledge persistent and consistent across different domains by carrying over state and history information (Lin, Abstract).
         Per Claim 15, Cristo discloses the one or more non-transitory computer storage media of claim 11, 
             Cristo does not explicitly disclose wherein the first dialog is generated by a first data provider and the second dialog is generated by a second data provider of the plurality of data providers
            However, these features are taught by Lin (The broker agent accepts and understands the user’s request, sends formatted queries to the database agents..., sec. 2.1; sec. 3.1; S4: The weather of Tainan tomorrow? (weather agent)… S6: The weather of Tainan the day after tomorrow is sunny… S7: Do you want to go the day after tomorrow? (train agent)…, figure 6, agents as data providers)
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Lin with the media of Cristo in arriving at “wherein the first dialog is generated by a first data provider and the second dialog is generated by a second data provider of the plurality of data providers”, because such combination would have resulted in keeping the processed knowledge persistent and consistent across different domains by carrying over state and history information (Lin, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658